Case 2:21-cv-04920-CBM-AFM Document 6-1 Filed 06/17/21 Page 1 of 3 Page ID #:198




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

             SERENA FLEITES, et al. v. MINDGEEK S.A.R.L., et al.
                         Case No. 2:21-cv-4920

                            ATTACHMENT 1 TO SUMMONS

  SERENA FLEITES and JANE DOE
  NOS. 1 through 33,
                   Plaintiffs,
             v.

  MINDGEEK S.A.R.L. a foreign entity;
  MG FREESITES, LTD., a foreign
  entity; MINDGEEK USA
  INCORPORATED, a Delaware
  corporation; MG PREMIUM LTD, a
  foreign entity; RK HOLDINGS USA
  INC., a Florida corporation, MG
  GLOBAL ENTERTAINMENT INC., a
  Delaware corporation,
  TRAFFICJUNKY INC., a foreign
  entity; BERND BERGMAIR, a foreign
  individual; FERAS ANTOON, a
  foreign individual; DAVID
  TASSILLO, a foreign individual;
  COREY URMAN, a foreign individual;
  VISA INC., a Delaware corporation;
  COLBECK CAPITAL DOES 1-10; and
  BERGMAIR DOES 1-10

                  Defendants.
Case 2:21-cv-04920-CBM-AFM Document 6-1 Filed 06/17/21 Page 2 of 3 Page ID #:199




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

              SERENA FLEITES, et al. v. MINDGEEK S.A.R.L., et al.
                          Case No. 2:21-cv-4920

                         ATTACHMENT 2 TO SUMMONS

                          DEFENDANTS TO BE SERVED

   MINDGEEK S.A.R.L.
   32 Boulevard Royal
   L - 2449 Luxembourg City, Luxembourg

   MG FREESITES LTD. (D/B/A PORNHUB)
   195-197 Old Nicosia-Limassol Road
   Block 1 Dali Industrial Zone
   Cyprus, 2540

   MINDGEEK USA INCORPORATED
   21800 Oxnard Street, Suite 150
   Woodland Hills, CA 91367

   c/o CT Corporation System
   818 West 7th Street, Suite 930
   Los Angeles, CA 90017

   MG PREMIUM LTD.
   195-197 Old Nicosia-Liamassol Road
   Block 1 Dali Industrial Zone,
   Cyprus, 2540

   RK HOLDINGS USA INC.
   1094 South Ocean Boulevard
   Palm Beach, FL 33480

   MG GLOBAL ENTERTAINMENT INC.
   21800 Oxnard Street, Suite 150
   Woodland Hills, CA, 91367-7909



                                        2
Case 2:21-cv-04920-CBM-AFM Document 6-1 Filed 06/17/21 Page 3 of 3 Page ID #:200




   TRAFFICJUNKY INC.
   7777, Decarie Boulevard, Office 600
   Montreal, Quebec, H4P 2H2

   FERAS ANTOON
   Rue du Baron Louis Empain
   Sainte-Marguerite-du-Lac-Masson
   Quebec, Canada
   2XQ7+9H

   DAVID TASSILLO
   342 Rue Des Anemones
   Laval, QC H7X 0C1, Canada

   COREY URMAN
   201-4250 Rue Saint-Ambroise
   Montréal, Québec, Canada
   H4C3R4

   BERND BERGMAIR
   70/F The Harbour View Place
   APT, 1 Austin Road West
   Hong Kong

   COLBECK CAPITAL MANAGEMENT LLC
   888 Seventh Avenue, 29th Floor,
   New York, New York 10106

   VISA INC.
   P.O. Box 8999
   San Francisco, California 94128

   COLBECK CAPITAL DOES 1-10

   BERGMAIR DOES 1-10




                                         3
